Bradley, J.
The finding of the jury that the sale and transfer by Web•ster Flanders to the plaintiff of the property in controversy was fraudulent, ■ as against the creditors of the former, was supported by the evidence. The main question for consideration on this review is whether the execution was void. While it correctly recited the judgment, stating the names of the parties in whose favor and against whom it was rendered, as provided by statute, (Code Civil Proc. § 1366,) it directed the sheriff to satisfy it out of the property of one only of the three judgment debtors. It is the usual practice to •embrace in such direction of an execution all the parties jointly charged by the judgment upon which it is issued; and, if that is essential to the validity • of the execution, the contention of the plaintiff’s counsel must be sustained. The statute provides that, except in a case where special provision is otherwise made by law, the execution must substantially require the sheriff to satisfy the judgment out of the property of the judgment debtor. Id. § 1369. The execution in the present case is not within any such special provision. The statute does not in terms provide that the execution must direct the officer to satisfy the judgment out of the property of all the judgment debtors, when there is more than one. The practice usually declared in that respect, ■before it became statutory, was that, upon a judgment against two or more, ■ a separate execution against one should not be issued, but that it should •strictly pursue the judgment and issue against all of them. 1 Burrill, Pr. .289. And upon the proposition that an execution in such case, issued against • one of several defendants, was void, is cited the case of Clark v. Clement, 6 Term R. 525. That case has no necessary application to the question here. There it was held that the discharge from arrest of one of two defendants, taken on ca. sa., operated to discharge the other from liability to arrest, and • therefore the execution against him was quashed; and such was the common-law doctrine, which remains applicable, except so far as it has been modified by statute. Kasson v. People, 44 Barb. 347.
The inquiry in the case at bar isjiot necessarily whether the judgment • debtor, against whose property only the execution was.issued, may have effectually taken objection by motion to set it aside as irregularly issued in that manner, and upon that question no opinion is now expressed. An execution may be voidable, and not void. Renick v. Orser, 4 Bosw. 384; Abels v Westervelt, 15 Abb. Pr. 230; Van Deusen v. Brower, 6 Cow. 50; Hutchinson v. Brand, 6 How. Pr. 73, 9 N. Y. 208, Bacon v. Cropsey, 7 N. Y. 195; Railroad Co. v. Thayer, 20 Hun, 547; Peck v. Tiffany, 2 N. Y. 451; Walker v. Isaacs, 36 Hun, 233; Hunt v. Loucks, 38 Cal. 372, 99 Amer. Dec. 404. If the execution had in form been issued against all the judgment debtors, the sheriff would have been required, if so directed by the attorney for the judgment creditor, to have executed it upon the property of any one of them. Root v. Wagner, 30 N. Y. 9. And such direction may have been effectually given by indorsement ■upon the execution, or orally. In view of that right and duty, it was held in Crossitt v. Wiles, 13 Civ. Proc. B. 327, that an execution might properly be issued against only one of two defendants in a judgment. And see Whitman v. James, 10 Daly, 490, affirmed 89 N. Y. 635. The party against whose property the execution was issued was charged with the liability by the judgment, *730and, whatever view may be taken of the regularity of the execution, we think, it was not void, and therefore that the levy and sale were not rendered ineffeet- • ual for want of validity of the process. In the cited case of Dunham v. Reilly, 110 N. Y. 366, 18 N. E. Rep. 89, the execution was held void because-issued in violation of the statute; and in Place v. Riley, 98 N. Y. 1, the execution in an essential respect did not conform to the requirement of the statute, which in such cases definitely prescribed the direction which it should. give to the officer, and controlled his action in executing it. The principles, of those cases do not seem analogous or applicable to the question here. In the present case the sheriff was by the execution directed, as against the-one judgment debtor, to proceed for its collection in the manner required by the statute. Code, § 1369. It is, however, urged that the requirement of the-statute, that the personal property be exhausted before resort is had to real prop- • erty to satisfy an execution, has relation to all the parties jointly charged by ' the judgment, and that such purpose is defeated if the real property of one may be sold before the personal property of the others is taken and disposed of on execution. This rule necessarily applies to any judgment debtor against whose property the sheriff may proceed to satisfy an execution, and when his personal property fails to satisfy, it, the officer may proceed to sell his real property upon execution; and if such judgment debtor may have any relief in that respect, it is available to him only by application to the court for direction to-the sheriff to proceed against the personal property of his associates in the judgment. The fact that the execution in this case directed, on failure of sufficient personal property to satisfy it, that the sheriff then proceed against the ■ real property belonging to the judgment debtor on or after a day specified, which was several days after the judgment was docketed, was not available to-the plaintiff in’this action. It was but an error or irregularity in the process. And, besides that, the plaintiff, being a fraudulent vendee of the property, as • against the creditors of the judgment debtor, is not entitled, as against the defendant, to effectually assert, for the purposes of this action, that the sheriff" should have resorted to any real property of the judgment debtor before taking and selling the property in question for that purpose. The transfer to-him is deemed void as against the creditors of his vendor. Davis v. Leopold, 87 N. Y. 620. These views lead to the conclusion that the judgment and order - should be affirmed. All concur.